BBOWN, P. J.
Convicted of arson with intent to defraud an insurance company, defendant appeals from a judgment of the circuit court of Moniteau county *604fixing his punishment for said crime at imprisonment for twelve months.
Defendant resided at Tipton in Moniteau county, and was engaged in buying junk, fur and hides as agent for another party. He kept his desk in a small one-story wooden building owned by one Gus Steinkraus at Tipton. Said building was used by Steinkraus as a shoe shop and shoe store.
Defendant and Steinkraus were intimate friends, and the latter kept defendant’s books. Defendant appears to have been too illiterate to keepi them himself. They resided in houses near each other in another part of town. They were jointly indicted, but separately tried, and each convicted.
The evidence tends to prove that Steinkraus had the building in which his shop was located, insured for $300, and his stock of goods and fixtures for $600; and that the building and goods were worth as much as they were insured for.
On March 23, 1910', the families of both defendant and Steinkraus were away from home. On that day they each purchased two gallons of gasoline, defendant ordering his purchase sent to his residence, while Steinkraus took his to his shoe shop.
The defendant kept a gasoline stove at his residence, and the can of gasoline purchased by him was seen there on the day fallowing the fire by several witnesses. The merchants who sold the gasoline to defendant and Steinkraus, testified that they were regular purchasers of gasoline, buying about-two gallons each per week.
On the night of March 23, 1910, defendant and Steinkraus were seen walking together about Tipton until a late hour, and appeared to be drinking heavily. Defendant claimed to be waiting to meet his wife, whom, he expected home on a night train.
About the hour of 3:30 a. m., March 24, 1910, they were at Steinkraus’s shop, and while there, an explosion occurred, and the building was set on fire. The *605fire was almost immediately extinguished by citizens of the town by the use of a few buckets of water. •
The evidence clearly shows that both defendant and Steinkraus left the shop immediately after the building began burning, and neither of them returned to assist in extinguishing the fire. One man was seen running from the building immediately after the explosion occurred, but the evidence does not show whether this was defendant or Steinkraus.
Defendant’s version of the matter is that about 3:30 a. m., he and Steinkraus went to the shop to get some whiskey which had been left there; that after taking a drink of the whiskey, defendant went out at the back door to answer a call of nature; and in doing so, upset a jug of gasoline sitting on the floor; that after he returned and while' he was standing in the back door,'Steinkraus struck a match to light his pipe, and when he threw the match to the floor, the explosion occurred, blowing defendant out the door, and also blowing the door shut with such force as to amputate one of his fingers which was caught between the door and the facing thereof.
' Defendant’s statement is in a measure corroborated by the finding of his amputated finger inside the shop, and his hat just outside, after the fire was extinguished. Some sacks and papers saturated with coal oil or gasoline were found inside the building. A jug one-third full of coal oil, and a can two-thirds full of gasoline were also found there after the fire.
To a doctor who treated defendant a few hours later, he stated that he tore his finger off in a door; while to another witness who called on him near the same time, he said he fell down and tore his finger off.
While the evidence discloses a strong friendship and dose intimacy between defendant and Steinkraus, the .record is barren of anything tending to prove that defendant had knowledge that either the shoe shop or *606the contents thereof were insured. The defendant testified' positively that he had no knowledge that the property was insured.
OPINION.
Defendant attacks the judgment on many grounds, but we find it only necessary to consider one — the sufficiency of the evidence to support the verdict.
While the evidence shows that defendant was present when the Steinkraus building was purposely or negligently set on fire, we have examined and reexamined the record without finding one word to indicate knowledge on the part of defendant that the building or its contents were insured.
Defendant had no interest whatever in either the building or its contents; and consequently there was no call for Steinkraus or anyone else to inform him about the insurance.
The acts of Steinkraus in keeping the defendant’s books would give the former an intimate knowledge of defendant’s business, but would not tend to inform defendant of Steinkraus’s business transactions. Defendant was travelling part of the time.
Intent to defraud an insurance company is the very essence of the crime of which defendant was convicted. No such intent could exist without knowledge that the property was insured.
Ordinarily when one purposely or designedly performs an unlawful act, the law presumes that he intends the natural or usual consequences of such act. If in attempting to commit one crime, he commit another, the law will carry or transmit the unlawful motive from the act intended to the act committed. [1 Wharton’s Criminal Law (2 Ed.), sec. 320.]
However, that rule does not apply in this case. Under sections 4509, 4511 and 4512, Revised Statutes 1909, if the shoe shop and contents had not been in*607sured and Steinkraus had burned them, or if defendant had assisted him in that act, no crime would have thereby been committed; for the reason that the burning of uninsured property of that character only becomes a crime when done by someone other than the owner. [Wharton’s Criminal Law (2 Ed.), secs. 841 and 843.]
However reprehensible it might have been for Steinkraus to burn his own property, or for another to assist him in that act, it only became a crime because' of the intent to injure the insurer of the property; consequently, to convict defendant it was necessary to prove that he had knowledge that the property was insured. [Martin v. State, 28 Ala. 71; Kelley’s Criminal Law (2 Ed.), sec. 604; State v. Hickam, 95 Mo. 323; People v. Kelly, 42 N. Y. Supp. l. c. 759.]
For failure of the state to prove that defendant knew that the Steinkraus property was insured, the judgment of the trial court is reversed and the cause remanded.
Kennish and Ferriss, JJ., concur.